t c memo united_states tax_court laidlaw transportation inc and subsidiaries petitioners v commissioner of internal revenue respondent laidlaw industries inc subsidiaries petitioners v commissioner of internal revenue respondent docket nos filed date robert h aland gregg d lemein mark a oates jeffrey m o'donnell john d mcdonald and taylor s reid for petitioners thomas r lamons c glenn mcloughlin and brigham j l sanders for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in and overpayments of petitioners' federal_income_tax as follows laidlaw transportation inc lti and subsidiaries year deficiency overpayment dollar_figure big_number big_number big_number dollar_figure big_number laidlaw industries inc lii and subsidiaries deficiency year dollar_figure date big_number date big_number overpayment -0- -0- -0- petitioners received dollar_figure from a related dutch corporation laidlaw international investments b v liibv during the years in issue petitioners transferred dollar_figure to liibv in payments denominated as interest2 during those years the issue for decision is whether the liibv advances to petitioners were debt or equity and thus whether petitioners may deduct the dollar_figure as interest for the years in issue we the following payments from lti's and lii's subsidiaries to liibv are in dispute tax_year date date date date payments to liibv from -- lti's subsidiaries dollar_figure big_number --- big_number total big_number lii's subsidiaries total dollar_figure dollar_figure big_number big_number big_number big_number big_number --- big_number big_number our use of terms such as pay payment borrow interest lend and loan does not indicate our conclusion about the substance of the transactions at issue hold that the liibv advances to petitioners were equity and that petitioners may not deduct the dollar_figure as interest we use the following abbreviations in this report bbc barclays bank of canada bfi browning-ferris industries inc liibv curacao laidlaw international investments b v curacao branch lil laidlaw investments ltd chase chase lincoln first bank lti cp canadian pacific ltd ltl laidlaw transportation inc laidlaw transportation ltd or laidlaw inc fnbc ggcl first national bank of chicago grey goose corporation ltd lwsi laidlaw waste systems inc lwsl laidlaw waste systems ltd goose grey goose holdings inc monroe gsx lac lescal lesi lhi libl lii liibv gsx corporation laidlaw acquisition corp laidlaw environmental services california inc rbc tdb transit laidlaw environmental services inc transit ltd monroe tree and lawntender inc royal bank of canada toronto dominion bank travelways inc laidlaw transit inc or laidlaw transit west inc laidlaw transit ltd laidlaw holdings inc tree laidlaw tree service inc laidlaw investments barbados ltd waste quebec laidlaw waste systems quebec ltd laidlaw industries inc wmi waste management inc laidlaw international investments b v in light of our decision we need not decide whether as respondent contends some of the payments at issue here are not deductible because of sec_267 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure table of contents i findings_of_fact a b c d e f g h i j k petitioners ltl growth of petitioners and their subsidiarie sec_15 liibv ltl's purchase of gsx lti's centralized cash management program ccmp the advances at issue petitioners' financial condition bank loans comparison of terms governing advances from liibv and bank loans audit of ltl by canadian tax authorities ii opinion a b c d e f contentions of the parties loans vs capital contributions substance vs form the mixon factors other factors conclusion i findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners lti and lii are u s_corporations the principal places of business of which were in hurst texas when they filed their petitions ltl a canadian corporation owned all of the stock of lti during the years in issue lti was a holding_company for u s companies in the passenger and school_bus transportation businesses lti's consolidated_group included transit and tree lti owned to percent of the stock of lii during the years in issue and before date the other lii stock was publicly held lii bought the publicly held stock on date after that date lti was the parent of the u s consolidated_group that included lii lii was a holding_company for u s companies in the solid and after date hazardous waste services business including lwsi b ltl michael george degroote degroote degroote and his family moved from belgium to canada in when he was in the 1950's degroote started a construction business in elliot lake canada in he moved his business to sault sainte marie canada and built sewers roads and highways in degroote bought all of the stock of laidlaw motor sales ltd an ontario canada trucking corporation laidlaw motors a retail truck parts business and hepburn transport ltd a canadian trucking company in hepburn transport ltd merged with laidlaw motor sales ltd which later became ltl degroote was president and chairman of ltl from the time it was formed until date on date ltl changed its name to laidlaw inc organization of the laidlaw entities in the years in issue as discussed in more detail in pars i-b-3 and and i-c below ltl and its subsidiaries were organized as follows during the years in issue a laidlaw entities before date ltl canada direct indirect ggcl canada lil canada goose u s lti u s petitioner liibv netherlands lhi u s transit u s tree u s public lii u s petitioner other u s operating subsid- iaries lwsi u s lesi and other u s operating subsidiarie sec_5 ggcl owned all of goose during the tax years ending date to date ltl owned percent and transit ltd owned percent of ggcl ltl owned all of transit ltd a canadian corporation on date transit ltd merged with travelways ltd a canadian corporation which was 100-percent owned by ltl the merged entity was transit ltd b laidlaw entities after date ltl canada direct indirect gglc canada lil canada goose u s lti u s petitioner liibv netherlands lii u s petitioner transit u s tree u s lwsi u s other u s operating subsidiaries other u s operating subsidiarie sec_3 growth of ltl from to ltl and its predecessors bought trucking businesses in the united_states and canada ltl bought superior sanitation in ltl began to buy passenger bus service businesses in canada in ltl's subsidiaries entered the solid_waste services business in the united_states in date ltl bought the largest operator of school buses in canada in in date ltl bought all of the stock of theta systems inc tsi which operated solid_waste services businesses in indiana illinois and ohio tsi changed its name to lwsi lwsi had subsidiaries active in the solid_waste business in north america ltl's subsidiaries entered the passenger bus business in the united_states in date ltl sold its trucking business in by the end of ltl and its subsidiaries were the third largest solid and hazardous waste management services company and the largest provider of school_bus transportation services in north america ltl financed its expansion in the united_states by lending money and contributing capital to its subsidiaries in the united_states before ltl financed its growth primarily with its own earnings and loans from banks and finance companies ltl first made a public offering of its stock in ltl raised cdollar_figure million6 in which it used to repay bank debts and buy more businesses ltl stock was traded on stock exchanges in canada and the united_states by date the end of ltl's tax_year ltl and its subsidiaries grew rapidly before and during the years in issue degroote acquired businesses that provided trucking solid_waste services and passenger and school_bus services these businesses used heavy vehicles to transport materials or people and needed governmental licenses or permits to operate degroote believed that the fastest way to expand in these businesses was to buy small privately-held businesses which had existing licenses and permits ltl's management team the core management team of the laidlaw entities during the years in issue consisted of degroote leslie w haworth haworth and ivan r cairns cairns haworth became ltl's senior financial officer in and later became senior vice president for finance cairns became ltl's vice president general counsel and secretary in he later became senior vice president cairns and haworth were degroote's two closest advisors on acquisitions financing and other matters they were directors and officers of ltl and all of its subsidiaries relevant to these cases before and during the years in issue all references to cdollar_figure are to canadian dollars all references to dollar_figure are to u s dollars during the years in issue degroote was chairman of all of the laidlaw companies degroote haworth and cairns were directors and officers of ltl lil liibv's parent which was wholly owned by ltl liibv and petitioners degroote's sale of ltl stock degroote owned about percent of the voting_stock of ltl during ltl's and tax years and until date ownership of ltl's other voting_stock was widely dispersed in date cp a canadian transportation conglomerate bought percent of the voting_stock of ltl from degroote for cdollar_figure million c growth of petitioners and their subsidiaries degroote and his management team established ltl as the controlling parent of several subsidiaries which included liibv lti lii and their subsidiaries see pars i-b-2 and above lti and its subsidiaries in ltl formed lti a petitioner in these cases to be a holding_company for ltl's u s subsidiaries lti a delaware corporation is an accrual basis taxpayer ltl owned all of the stock of lti during the years in issue lti was the parent of an affiliated_group that filed consolidated_returns during the years in issue during the years in issue degroote haworth ronald s murray murray and douglas r gowland gowland were the directors of lti degroote was president from date to date murray was vice president from date to date haworth was vice president for finance from date to date cairns was secretary from date to date gowland was senior vice president for solid_waste services from date to date degroote haworth and gowland were directors of tree from date to date officers of tree from date to date included gowland as chairman haworth as vice president for finance and cairns as secretary degroote haworth and victor a webster webster were transit's directors from date to date transit's officers from date to date included webster as president haworth as vice president for finance and cairns as secretary degroote was chief_executive_officer from date to date through an acquisition company on date lti paid dollar_figure million to buy the stock of monroe a new york corporation which provided landscaping and tree services in new england monroe changed its name to laidlaw tree services inc tree on date lti sold all of the outstanding_stock of tree to an unrelated buyer in date for dollar_figure million on date ltl formed travelways inc travelways a delaware holding and operating_corporation before date travelways owned all of transit a holding and operating_corporation formed under california law on date and all of lti's passenger services subsidiaries on date laidlaw transit inc changed its name to laidlaw transit west inc ltw on date travelways changed its name to laidlaw transit inc transit after the name changes most of the laidlaw u s east coast passenger services subsidiaries were merged into transit and most of the laidlaw u s west coast passenger services subsidiaries were merged into ltw during the years in issue transit and its subsidiaries provided passenger and school_bus services in the united_states ltl and its subsidiaries were the largest provider of school transportation services in north america lii and its subsidiaries a lii ltl formed lii a petitioner in these cases on date as the holding_company for ltl's u s and canadian solid_waste services operations lii is a delaware corporation and an accrual basis taxpayer before lti owned percent of the unless otherwise indicated references to transit include references to travelways laidlaw transit inc laidlaw transit west inc and transit stock of lii ltl owned all of the stock of ggcl a subsidiary of which owned the other percent of lii stock on date lti and ggcl transferred their lii stock to lhi a delaware corporation the stock of lii was publicly traded on the nasdaq from to the public owned to percent of the stock of lii from to during the years in issue degroote haworth gowland and murray and others were directors of lii lii's presidents were murray from september to date and gowland from date to date haworth was vice president for finance from date to date cairns was secretary vice president and general counsel from date to date harve a ferrill ferrill was a director of lii from to ferrill had founded a waste services company tsi that ltl bought in when lii went public in degroote asked ferrill to be a director lhi merged into lii on date b lwsi lii owned all of the stock of lwsi during the years in issue during the years in issue lwsi owned all of the common_stock of lwsl a canadian corporation lwsl owned all of the common_stock of waste quebec a canadian corporation lwsl and waste quebec were in the solid_waste services business in canada lwsi's only directors from date to date were degroote gowland and haworth lwsi's officers included gowland as president from date to date haworth as vice president for finance from date to date and cairns as secretary from date to date d liibv coopers lybrand's plan by the mid-1980's petitioners were competing intensely with wmi and bfi to buy solid_waste services businesses in the summer of degroote cairns and haworth asked coopers lybrand to develop a tax strategy for ltl to help petitioners compete with wmi and bfi in buying u s companies coopers lybrand also considered nontax factors coopers lybrand recommended that ltl form lil as a wholly- owned canadian subsidiary and then form liibv a netherlands subsidiary of lil to be funded by capital contributions and non- interest-bearing debt coopers lybrand said that under this plan a ltl could deduct interest it paid on funds it borrowed to invest in lil b lil could lend funds interest free to liibv which could advance funds to laidlaw's u s subsidiaries as interest-bearing debt c the u s subsidiaries could deduct the interest with no withholding_tax liability under a u s netherlands treaty and d the laidlaw group would have what coopers lybrand called a double deduction of interest_expense interest_deduction in both canada and the u s with minimal income_tax liabilities in the netherlands canada or the united_states formation of lil and liibv dutch tax rulings on date ltl formed lil a canadian corporation ltl has always been the sole shareholder of lil ltl and its subsidiaries contributed equity to lil which was its sole source of funds during the years in issuedollar_figure degroote haworth and cairns were directors of lil from date to date from date to date degroote was president and haworth was vice president for finance cairns was vice president and secretary from date to date and secretary from date to date jerry pekaruk pekaruk was controller from date to date robert e duncan duncan was vice president from date to date haworth supervised pekaruk and duncan on date coopers lybrand received the first of several dutch tax rulings that lil's interest-free loans to liibv would be treated as capital contributions rather than profits for purposes of dutch income and withholding taxes on date lil formed liibv in the netherlands as a 100-percent owned subsidiary liibv was a corporation for u s from the time lil was formed lil owned all of the stock of libl a barbados corporation lil also received a dividend from liibv in date federal_income_tax purposesdollar_figure in date liibv opened accounts with abn bank new york lil owned all of the stock of liibv during the years in issue degroote was a director of liibv during the years in issue liibv had other directors including netherlands residents haworth became a director of liibv after the years in issue on date haworth using lti letterhead wrote the following to peter deege a director of liibv i should advise you that at our monday meetings we wish to do the following amend the loan agreements from b v to our u s subsidiaries to provide with effect from date a all sums to be due on demand at interest rates equal to abn new york prime plu sec_2 percent payable on the last business days of each fiscal quarter b remove all financial ratio covenants c d e remove the ceilings so that no limits will exist all loans will be provided as requested but subjected to availabilities of b v 's funds in the case of laidlaw transportation inc 's subsidiaries there will be two loan accounts established one called principal account and the other called reinvested interest account to facilitate the quarterly and other changes in loan amounts all increases decreases would be entered on a grid promissory note this system allows the lender to adjust the promissory note automatically without issuing during the taxable years in issue liibv was a foreign- related_person with respect to transit and lwsi within the meaning of sec_267 and sec_1_267_a_-3 income_tax regs a new note it may not be available under dutch law in which case we shall amend to suit your requirements i shall be bringing new loan agreements with me prepared on the grid note basis laidlaw investments limited lil liibv' sec_2 parent will sell a promissory note of u s dollar_figure payable by laidlaw waste systems inc at abn prime plu sec_2 percent to liibv in exchange for a combination of capital of liibv and an interest free loan the amount of capital that will be attributed to one share has to be determined by you and ron unger prior to monday this promissory note is dated october and liibv will have to direct the borrower to pay the interest accrued from october to october to lil ron unger may need to advise the dutch tax authorities of these transactions in advance please confer with him liibv carried out the instructions in haworth's letter at its board meeting on date from date to date liibv's managing directors met times degroote was present at four of the meetings and voted by proxy at eight haworth was present at three of those meetings and cairns was present at two lil owned percent of liibv lil's proxies at shareholder meetings for liibv included specific instructions about future transactions cairns and haworth signed all of the loan agreements promissory notes and assignments of transactions between liibv and petitioners on behalf of petitioners ltl significantly influenced liibv's lending decisions and operations liibv's tax status in the netherlands liibv kept books in the netherlands in which it recorded its lending and borrowing transactions investments capital contributions income and expenses liibv reported the payments on its loans to transit lwsi and tree as interest_income subject_to the netherlands' income_tax liibv paid income_tax to the netherlands in and liibv could claim benefits under the convention for the avoidance of double_taxation date u s -netherlands art viii 62_stat_1778 for all of the interest_paid to it by u s persons including petitioners neither ltl nor any of the other laidlaw companies asked to borrow money from any unrelated commercial lenders to replace the money the laidlaw companies received from liibv ltl did not guarantee repayment of loans liibv made to petitioners or the u s companies however ltl guaranteed repayment of loans by commercial lenders to petitioners and the u s companies liibv curaçao in date liibv established a branch office in curaçao netherlands antilles liibv curaçao to reduce netherlands income_tax on the interest payments that liibv received from transit lwsi and tree liibv curaçao kept a set of its books_and_records in netherlands antilles on date liibv curaçao hired g a f schrils schrils a resident of netherlands antilles as its branch manager schrils reported to liibv's directors in amsterdam e ltl's purchase of gsx the agreement to buy gsx ltl bought the stock of gsx for dollar_figure in dollar_figure degroote and haworth asked three investment banks if they wanted to provide long-term financing for lii to buy gsx dean witter bear stearns and donaldson lufkin jenrette each gave lii tentative proposals each investment bank said that the gsx acquisition could be financed through a combination of equity or convertible debt subordinated debt and bank loans the investment banks based their proposals in part on information about gsx's finances that ltl later found to be unreliable each proposal would have required petitioners to publicly issue stock or debt however petitioners could not issue equity or debt because gsx did not have separate audited financial statements haworth opposed a public offering at that time ltl and lii rejected the investment banks' proposals because a gsx did not have separate audited financial statements b equity or convertible debt would dilute lti's interests in lii and c debt from commercial lenders could not be secured on terms as favorable as debt from liibv ferrill identified at par i-c-2-a above was a member of a special committee for lii's board_of directors which was considering the investment banks' proposals he relied on haworth's judgment in deciding that lii should reject the gsx's parent had agreed to reduce the price by cdollar_figure because coopers lybrand identified problems with gsx's operations investment banks' proposals and use funds from liibv to pay for gsx ltl assigned its rights and obligations under the gsx purchase agreement to lwsi before the closing date ltl and lti recorded the transaction on their books as an intercompany receivable owed to ltl by lti lti recorded the transaction as an intercompany receivable owed by lwsi ltl borrowed dollar_figure from tdb on date and on date deposited it in a gsx purchase escrow account in a document entitled loan agreement signed by cairns and dated as of date ltl agreed to many conditions for the loan that typically accompany commercial loans including not to allow its ratio of current_assets to current liabilities to be less than to its debt to equity ratio13 to be greater than to its cash-flow ratio14 to be less than dollar_figure to and its net_worth to be less than cdollar_figure million on date lwsi wrote promissory notes payable to lti on demand for dollar_figure dollar_figure million and dollar_figure million a total of dollar_figure each promissory note required lwsi to debt to equity ratio is computed by dividing the debt of a company by its shareholders' equity the ratio indicates the level of financing that is provided by the company's shareholders and its creditors cash-flow ratio is computed by dividing cash-flow by anticipated debt payments pay lti interest quarterly at a rate equal to abn bank's u s prime rate plu sec_2 percent on date lwsi bought all of the stock of gsx from gsx's parent for dollar_figure on date the gsx purchase escrow disbursed dollar_figure to gsx's parent and gave the three lwsi promissory notes to lti after the gsx sale lti owed ltl dollar_figure which was unsecured with interest at a rate equal to the u s prime rate on date lwsi's dollar_figure promissory note was assigned to ltl then to transit then to lil and then to liibv in exchange for this assignment liibv executed a promissory note to lil for an interest-free_loan from lil in the same amount as the assigned note on date lwsi's dollar_figure million promissory note was assigned to liibv haworth and cairns signed the documents through which the notes were assigned on date lwsi told liibv that lwsi could not lower its debt to equity ratios to a level acceptable to abn bank by issuing equity this was partly because the equity market was weak at that time liibv transferred to lwsi dollar_figure million on date and dollar_figure million on date lwsi used these funds to repay lti for the dollar_figure million promissory note initially ltl and later liibv financed lwsi's acquisition of gsx as part of that initial financing ltl and liibv required lwsi to pay interest at a rate of percent on the amount liibv advanced to it lii's directors including ferrill approved the intercompany financing to buy gsx because the rates and terms were more favorable to lii than those from commercial lenders on date lii and lwsi signed a new loan agreement with liibv it included balances from previous advances and kept the percent interest rate ltl repaid its loan from tdb relating to the gsx acquisition primarily with money that ltl raised in equity markets result of the gsx purchase the gsx purchase made lii the third largest solid_waste services business in the united_states and the second or third largest provider of hazardous waste disposal services in the united_states lii's credit lines from commercial lenders limited lii's debt to equity ratio to no more than to as a result lii's debt under these lines of credit could not exceed dollar_figure million lii's debt after the gsx acquisition was dollar_figure million if lii's debt to equity ratio exceeded to it would be required to renegotiate its commercial loans the debt from the gsx acquisition made it harder for lii to meet the financial ratio requirements established by credit agreements with its commercial lenders before acquiring gsx lii's debt to equity ratio based on book_value was less than to after the acquisition it was almost to lii's primary competitors in the u s solid_waste services industry had debt to equity ratios below to lesi gsx changed its name to lesi lesi became an indirect subsidiary of lwsi in date lesi was the holding_company for the hazardous waste services operating subsidiaries of the lii group on date lesi and international technologies corp an unrelated u s_corporation formed lescal lesi owned percent of lescal and international technologies corp owned percent on date lesi bought international technologies corp 's stock in lescal f lti's centralized cash management program ccmp before lti had a program with its subsidiaries to manage cash called the ccmp the ccmp had the following accounts lti had an account called a master concentration account or first tier account transit tree and lwsi lti's subsidiaries one level below lti had second tier concentration accounts regions of transit tree and lwsi had third tier concentration accounts operating companies in those regions had fourth tier concentration accounts the ccmp accounts operated as follows at the end of each day each operating company netted the cash it received against the cash it disbursed the operating company netted the cash in a general account the operating company then transferred any extra cash in the general account to the appropriate third tier account if there was a cash shortage in the operating company's general account cash was transferred from the appropriate third tier account to the operating company's fourth tier account all fourth tier accounts were zeroed out at the end of the day next the same thing was done for third and then second tier accounts each second tier account was zeroed out with transfers to or from the first tier master account the parties to the ccmp accounted for the transfers between the accounts as intercompany receivables or payables the parties to the ccmp charged what they claim to be interest on all intercompany payables established under the ccmp in date lti transit lwsi and tree established a unified ccmp at fnbc in and lti's ccmp overdraft limit was between dollar_figure and dollar_figure million for its master concentration account at fnbc ltl summarized the transfers of money to be made through fnbc's accounts for fnbc officials in canada at the end of each day ltl or its subsidiaries redeposited enough money in the fnbc ccmp accounts to cover any overdrafts resulting from transfers lii had a separate ccmp with its subsidiaries g the advances at issue lil liibv and ltl in the years in issue liibv's primary activity was to receive funds from lil and transfer them to petitioners generally on the same or next day liibv advanced funds only to laidlaw affiliates in the years in issue liibv's funds came almost exclusively from lil and from petitioners' payments to liibv when a laidlaw entity asked for an advance liibv asked lil to provide funds for the transaction when lil advanced those funds to liibv lil told liibv to record the advance as an interest-free_loan and as a capital_contribution in proportions designated by liibv and coopers lybrand this was done in part to comply with dutch tax rulings written agreements between lil and liibv generally required lil to provide funds requested by liibv as long as those amounts were no more than amounts that liibv agreed to advance to petitioners or their subsidiaries liibv agreed to repay advances from lil on demand liibv's managing directors issued more stock to lil as needed to make liibv's debt to equity ratio comply with dutch tax rulings advances at issue liibv transferred the following amounts of money to transit lwsi and tree during the years in issue_date liibv advances to -- transit lwsi tree total cumulative balance dollar_figure big_number -0- big_number dollar_figure big_number big_number big_number -0- total fy1986 big_number big_number big_number big_number big_number big_number -0- -0- -0- -0- -0- dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number date liibv advances to -- transit lwsi tree total cumulative balance big_number big_number -0- big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number -0- big_number big_number big_number big_number total fy1987 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -0- big_number big_number big_number big_number big_number total fy1988 big_number big_number -0- -0- -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number liibv continued to advance money to lti transit lwsi tree and other lti subsidiaries after date by date liibv had advanced dollar_figure to petitioners typical advances from ltl to liibv and from liibv to petitioners a typical advance from ltl to liibv to transit liibv's date advance to transit typified how liibv received funds from lil and immediately advanced the funds to one of the petitioners the steps for the date advance were as follows steps for the date transfer sec_1 ltl received dollar_figure million from its date issue of preferred shares ltl transferred dollar_figure million to lil lil issued stock to ltl lil transferred dollar_figure million to liibv liibv transferred dollar_figure million to transit b transfers between u s subsidiaries and liibv the following descriptions show in greater detail how petitioners and liibv including liibv curaçao transferred funds during the years in issue_date transfers u s subsidiaries to liibv liibv to u s subsidiaries lii for lwsi dollar_figure lwsi -0- transit big_number transit dollar_figure total big_number total big_number steps for the date transfer sec_1 lii borrowed dollar_figure from rbc for lwsi lii transferred dollar_figure to liibv for lwsi transit transferred dollar_figure to liibv liibv transferred dollar_figure to transit date transfers u s subsidiaries to liibv liibv to u s subsidiaries transit to liibv dollar_figure liibv to transit dollar_figure lwsi to liibv big_number liibv to lwsi -0- total big_number total big_number steps for the date transfer sec_1 lwsi transferred dollar_figure to liibv transit transferred dollar_figure to liibv liibv transferred dollar_figure to transit february transfers u s subsidiaries to liibv liibv to u s subsidiaries lwsi dollar_figure lwsi -0- transit big_number transit dollar_figure total big_number total big_number steps for the february transfer sec_1 ltl authorized tdb to transfer dollar_figure to transit the funds were transferred to lti lti transferred dollar_figure to transit transit transferred dollar_figure to liibv lwsi received dollar_figure from rbc lwsi transferred dollar_figure to liibv liibv transferred dollar_figure to transit transit transferred dollar_figure to lti date transfers u s subsidiaries to liibv liibv to u s subsidiaries transit dollar_figure transit dollar_figure lwsi big_number lwsi -0- total big_number total big_number steps for the date transfers--transaction lwsi received loan proceeds of dollar_figure from rbc rbc wired the funds to liibv transit transferred dollar_figure to liibv liibv transferred dollar_figure to transit steps for the date transfers--transaction ltl transferred dollar_figure to lil lil transferred dollar_figure to liibv liibv transferred dollar_figure to lti liibv transferred dollar_figure to rbc on behalf of lwsi lti transferred dollar_figure to lwsi lwsi transferred dollar_figure to thomas terry jr to acquire tree lwsi transferred dollar_figure to tree date transfers u s subsidiaries to liibv liibv to u s subsidiaries transit dollar_figure transit dollar_figure lwsi big_number lwsi -0- lti for tree big_number lti for tree -0- total big_number total big_number steps for the date transfers lwsi transferred dollar_figure to lti lti transferred dollar_figure to lwsi lti transferred dollar_figure on tree's behalf to liibv transit transferred dollar_figure to liibv liibv transferred dollar_figure to transit lwsi transferred dollar_figure to liibv lti transferred dollar_figure to lwsi transit transferred dollar_figure to lti date transfers u s subsidiaries to liibv liibv to u s subsidiaries lti for tree dollar_figure tree -0- lti for transit big_number transit dollar_figure lti for lwsi big_number lwsi -0- total big_number total big_number steps for the date transfers on tree's behalf lti transferred dollar_figure to liibv on transit's behalf lti transferred dollar_figure to liibv on lwsi's behalf lti transferred dollar_figure to liibv liibv transferred dollar_figure to transit lti received dollar_figure dollar_figure of which was from transit lti transferred dollar_figure to lwsi lti transferred dollar_figure to transit date transfers u s subsidiaries to liibv liibv to u s subsidiaries lti for lwsi dollar_figure lwsi dollar_figure lti for transit big_number transit -0- tree big_number tree -0- total big_number total big_number steps for the date transfers--transaction on behalf of lwsi lti transferred dollar_figure to liibv on behalf of transit lti transferred dollar_figure to liibv on behalf of transit lti transferred dollar_figure to liibv curaçao tree transferred dollar_figure to liibv liibv transferred dollar_figure to liibv curaçao liibv curaçao transferred dollar_figure to lwsi liibv transferred dollar_figure to lil lti transferred dollar_figure to tree lwsi transferred dollar_figure to lti steps for the date transfers--transaction ltl received dollar_figure from tdb rbc transferred dollar_figure to ltl ltl transferred dollar_figure to lil lil transferred dollar_figure to liibv liibv transferred dollar_figure to lwsi lti transferred dollar_figure to tdb lti transferred dollar_figure to rbc lwsi transferred dollar_figure to lti date transfer sec_1 u s subsidiaries to liibv and liibv curaçao liibv and liibv curaçao to u s subsidiaries tree dollar_figure tree -0- lwsi big_number lwsi dollar_figure big_number transit -0- transit total big_number total big_number steps for the date transfer sec_1 lti transferred dollar_figure to transit lti transferred dollar_figure to lwsi tree transferred dollar_figure to liibv lwsi transferred dollar_figure to liibv lwsi transferred dollar_figure to liibv curaçao transit transferred dollar_figure to liibv transit transferred dollar_figure to liibv curaçao liibv transferred dollar_figure to liibv curaçao liibv curaçao transferred dollar_figure to lwsi liibv transferred dollar_figure to lil lil transferred dollar_figure to transit and affiliates transit and affiliates transferred dollar_figure to ltl ltl repaid dollar_figure in long-term debt lti transferred dollar_figure to tree lwsi transferred dollar_figure to lti transit transferred dollar_figure to lti date transfers u s subsidiaries to liibv and liibv curaçao liibv and liibv curaçao to u s subsidiaries transit dollar_figure transit -0- lwsi big_number lwsi dollar_figure tree big_number tree -0- total big_number total big_number steps for the date transfer sec_1 fnbc transferred dollar_figure to lti lti received dollar_figure transit and lwsi transferred funds to their respective general payables accounts with fnbc from these accounts dollar_figure was transferred to lti's fnbc master concentration account in an automatic clearing house transaction lti transferred dollar_figure to liibv as follows dollar_figure on transit's behalf and dollar_figure on lwsi's behalf tree transferred dollar_figure to liibv transit transferred dollar_figure to liibv curaçao lwsi transferred dollar_figure to liibv curaçao liibv transferred dollar_figure to liibv curaçao liibv curaçao transferred dollar_figure to lwsi lwsi transferred dollar_figure to lti lti transferred dollar_figure to lwsi lti transferred dollar_figure to lii lwsi transferred dollar_figure to lti lti transferred dollar_figure to tree lti transferred dollar_figure to transit c ltl's description of an liibv transfer in rbc arranged for ltl to borrow funds for what rbc described as a 'double dip' taxation driven transaction in that transaction rbc's loans were repaid in the united_states and new loans were made from canada ltl summarized the following steps of one of those fund transfers in a memorandum relating to an advance on date by ltl to liibv to transit ltl borrowed dollar_figure million from tdb ltl lent the funds to transit ltd at the prime rate transit ltd contributed the funds to lil for class b shares lil advanced funds to liibv via abn bank new york liibv advanced funds to transit ltd at prime plu sec_2 percent transit ltd paid down intercompany debt to lti and lti paid dollar_figure million d advances to transit on date transit signed a demand note payable to lti for dollar_figure million also on that day the note was assigned to ltl then to transit then to lil and then to liibv haworth and cairns signed each assignment the dollar_figure million was incorporated into a loan agreement dated as of date transit acquired stock and assets of companies in the transportation industry for dollar_figure in the year ending date dollar_figure in the year ending date and dollar_figure in the year ending date transit used dollar_figure from liibv for interest reinvestment loans e lwsi used advances from liibv advances to lwsi as follows dollar_figure to buy gsx dollar_figure million to repay rbc loans dollar_figure million to repurchase lii stock and dollar_figure to pay interest to liibv interest reinvestment loans lwsi transferred dollar_figure million to its affiliate societe sanitaire to buy preferred_stock in travelways ltd however it is not clear whether it used the dollar_figure million it borrowed for that purpose lwsi bought stock and assets in companies in the solid_waste services industry for dollar_figure in the year ending date dollar_figure in the year ending date and dollar_figure in the year ending date largely with advances from liibv f financing the lii stock repurchase the public held to percent of lii's stock until date in date lii began to buy those publicly held shares through a tender offer totaling about dollar_figure million dollar_figure per share ferrill a director of lii from to convinced degroote to increase the repurchase price for lii stock from dollar_figure-18 per share to dollar_figure per share the trading price was dollar_figure per share on date lii completed the repurchase on date lii became wholly owned by members of the ltl group on date lti signed a loan agreement with liibv which had the same terms as those in liibv's may and date agreements with transit lwsi and tree on date lti used a dollar_figure million advance from liibv to pay for lii stock that lii had repurchased from the public on date lwsi assumed lti's obligations to liibv on the dollar_figure million loan g financing the purchase of monroe lac borrowed dollar_figure million from liibv pursuant to a loan agreement dated date lac used the proceeds of the loan to buy monroe dollar_figure million and to refinance third-party loans relating to monroe's purchase of rolling_stock dollar_figure million in date lti sold monroe renamed laidlaw tree services inc to an unrelated party for dollar_figure million at that time lti assumed tree's obligation to repay dollar_figure million to liibv and tree agreed to pay dollar_figure million to lti general terms and conditions of the liibv agreements ltl's counsel cairns wrote the first draft of all of the liibv loan agreements liibv and petitioners revised some of the agreements the loan agreements and promissory notes between liibv transit lwsi tree and lti and lii as guarantors a said that the borrower unconditionally promised to repay advances on a fixed date or on demand b said that lti guaranteed liibv that transit and tree would repay the advances and lii guaranteed liibv that lwsi would repay the advances c said that the borrower must pay a fixed or determinable rate of interest regardless of whether the borrower or guarantor had any income or distributed dividends d said that liibv could require the borrower and the guarantor to pay principal and interest e said that liibv's rights were senior to the rights of the equity holders of the nominal borrower and guarantor f did not authorize liibv to convert the obligations into stock of the nominal borrower or the guarantor g did not authorize liibv to participate in the management of the nominal borrower or the guarantor h did not say that the nominal borrower's obligation to repay liibv was contingent and i said that liibv could transfer the advances to any person without regard to any transfer of stock of the borrower petitioners and liibv treated the advances from liibv to transit lwsi and tree as loans on their financial statements liibv could have sued but did not to enforce the agreements during the years in issue lwsi and lwsl had credit lines from rbc and bbc totaling about dollar_figure million which were senior to liibv's and ltl's advances terms and conditions of specific liibv agreements a transit and lwsi loan agreements liibv advanced dollar_figure million to transit on open account on date on date transit and its subsidiaries and lti as guarantor signed a loan agreement with liibv which established a dollar_figure million line of credit convertible to a 5-year term_loan due on september dollar_figure transit agreed to pay interest quarterly beginning on date the agreement included an acceleration clause ie the full amount advanced would be due if transit defaulted transit and lti agreed that they would each would maintain a long-term debt to equity ratio of no more than to and a current_assets to current liabilities ratio of no less than to the agreement did not require the directors of transit or lti to adopt a resolution authorizing the guaranty or require the loans to transit under the date agreement were to mature on date unless the outstanding principal was previously converted into a term_loan to be repaid in semiannual installments borrower or guarantor to obtain legal opinions concerning enforceability of the guaranty the agreement did not require a covenant that the guaranty would rank no lower than that of all unsecured indebtedness of the guarantor the agreement required transit to provide financial information concerning the guarantor only when requested on date transit and lti as guarantor amended the date loan agreement with liibv to increase the line of credit to dollar_figure million and amended the interest rate provisions from a variable rate equal to the prime interest rate of the abn bank new york to a variable rate equal to the lower_of the prime interest rate of the abn bank new york and the day libor interest rate plus ½ percent also on date lwsi and lii as guarantor signed a loan agreement with liibv for dollar_figure million the terms were similar to the transit agreement as amended but lwsi agreed to limit its debt to equity ratio to no more than to on date before the date interest payment_date liibv amended its loan agreements with transit and lwsi to modify the interest rates on date liibv advanced dollar_figure million to transit for which transit signed a demand note the loans to which liibv and petitioners agreed before date did not require the borrowers to make periodic principal payments the agreements permitted transit and lwsi to convert the agreements to term loans on or before the maturity_date all of the pre-date liibv loans were payable on date if transit or lwsi chose to convert the loans from liibv would become fixed-term loans repayable in equal semiannual installments however liibv could demand repayment at any time if it needed the funds after the gsx acquisition lti and lii did not comply with leverage ratios to which they had agreed in the loan agreements with tdb rbc and bbc on date haworth told liibv that lii's repayment of its advances must be subordinated to lii's commercial lenders also on date haworth asked liibv to amend petitioners' loan agreements to provide effective date that all sums would be due on demand at interest rates equal to the prime rate at abn bank new york plu sec_2 percent petitioners need not meet any financial ratios petitioners no longer had restrictions as to the maximum amount of funds they could seek and that liibv was to provide on request subject_to availability of funds and liibv would subordinate its advances to petitioners to their bank loans on date liibv's managing board unanimously agreed to subordinate repayment of its advances to transit's bank loans transit and lwsi made new loan agreements with liibv dated as of date in the first of these agreements signed by haworth for transit liibv subordinated laidlaw's and transit's indebtedness to liibv to any amounts owed by laidlaw to tdb ltl entered into postponement agreements in favor of rbc and bbc in date rbc and bbc relied on the agreements the agreements provided that canadian law applied on date ltl's board_of directors agreed to subordinate lii's debt to ltl to any loan from rbc to lii to prevent default under the rbc loan agreement on the same day ltl's board signed a loan agreement with lii and lwsi in which ltl lent lwsi dollar_figure million to be due on date the loan agreement required that at lwsi's request lwsi's indebtedness to ltl would be subordinated to the indebtedness of lwsi to rbc and bbc lti and ltl signed a joint loan agreement with rbc in under which ltl guaranteed rbc's advances to lti ltl lti and lii signed subordination agreements with several commercial banks including rbc bbc and tdb in part because ltl and its subsidiaries were highly leveraged after the gsx acquisition petitioners and liibv gave each commercial bank priority over the intercompany advances from ltl and its subsidiaries including liibv on date haworth told liibv that subordination of the liibv advances to petitioners would no longer be necessary on date liibv's board voided the subordination agreement in the first as of date agreement a second as of date loan agreement signed by haworth and cairns for transit included the amendments suggested by haworth other than the provision to subordinate loans it provided that lwsi or transit would give liibv promissory notes and that the advances which those notes represented would be treated as if they had been made under the loan agreement the second as of date agreement substituted a demand feature for a fixed maturity_date liibv did not require transit tree and lwsi to have a reserve or sinking_fund to assure that they could repay the advances the second as of date agreement governed all prior advances by liibv to transit or lwsi on date lti transit lii and lwsi signed new loan agreements with liibv these agreements governed all advances made by liibv to transit and lwsi before date they included the same terms as the as of date agreements except that the date agreements eliminated the demand feature from the previous loan agreements and established fixed terms with principal balances due_date unless the parties extended the due_date by written_agreement and the parties added some enforcement provisions including an acceleration clause liibv did not require a reserve or sinking_fund to assure that petitioners would repay the advances b funds to buy tree and advances to tree on date ltl asked liibv to make a dollar_figure million loan to lac on date as stated at par i-c-1 above ltl used lac to buy monroe which became tree on date lac and lti signed loan agreements with liibv which had the same terms as liibv's date agreements with lwsi and transit lti guaranteed repayment of the liibv advances to tree c liibv's date board meeting on date the members of liibv's board_of directors discussed repayment by transit lwsi and tree of the advances from liibv at that time the advances were due to be repaid on date the board decided to extend the repayment date the minutes for that meeting stated that liibv's management did not intend to request repayment repayment of principal petitioners did not repay any principal to liibv from the date of the initial advance in date to date petitioners repeatedly extended the due_date for most of the principal amounts that petitioners owed to liibv up until the time of trial petitioners and their subsidiaries had not reduced the total unpaid balances that they owed to liibv below the dollar_figure which was outstanding as of date payment of interest a background during the years in issue on the same day that liibv received payments from petitioners which petitioners and liibv denominated as interest liibv generally transferred that amount of money to one or more petitioners in what petitioners called interest reinvestment loans liibv transit lwsi and tree did this through a series of prearranged steps ltl and liibv decided how much interest each petitioner would owe before each interest payment was due liibv decided how much of the interest payment to use to pay its costs of operations and to pay dividends to lil ltl decided which petitioner would ask for an interest reinvestment loan from liibv on the day that petitioners made a payment denominated as interest to liibv liibv typically transferred to petitioners an amount equal or close to the amount of the payment petitioners recorded these transactions in their books_and_records as interest payments transit or lwsi made a payment denominated as interest to liibv each time they received an interest reinvestment loan from liibv many of the transactions described in par i-g-3 above included interest reinvestment loans liibv transferred to transit lwsi and tree interest reinvestment loans totaling more than percent of what petitioners contend are interest payments to liibv for the years in issue transit made no quarterly interest payments to liibv from date to date lwsi made no quarterly interest payments to liibv from february to date instead liibv increased transit's and lwsi's account balances to include the interest payments due during that time during their taxable years transit lwsi and tree increased their account balances to include interest on the interest reinvestment loans from liibv b summary of interest payments and interest reinvestment loans in the years in issue the following table shows interest reinvestment loans and what petitioners contend are interest payments in the years in issue_date interest reinvestment loan from liibv claimed interest payment from transit to liibv claimed interest payment from lwsi to liibv claimed interest payment from tree to liibv total claimed interest payments to liibv dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number - - - - - dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number big_number big_number advances to transit advances to lwsi included in dollar_figure transfer on may to an example of how petitioners used an interest reinvestment loan is the transaction on may to in which liibv transferred dollar_figure to u s subsidiaries and u s subsidiaries claimed interest payments totaling dollar_figure may to date transfers u s subsidiaries to liibv lwsi dollar_figure transit big_number total big_number liibv to u s subsidiaries transit dollar_figure transit reinvest big_number total big_number steps for the may to date transfer sec_1 ltl received dollar_figure million from tdb on may ltl transferred dollar_figure million to lil on may lwsi transferred dollar_figure to liibv on may transit transferred dollar_figure to liibv on may liibv transferred dollar_figure to transit on may this caused an dollar_figure overdraft in liibv's abn bank ny account liibv was credited with dollar_figure million from lil on may lti's commercial loans during its taxable years ending from date to date lti frequently borrowed funds from commercial lenders to help make petitioners' quarterly interest payments and semiannual principal payments to liibv h petitioners' financial condition capitalization of petitioners in the years in issue the transportation and waste services industries are capital-intensive petitioners constantly needed to buy trucks and buses and improve landfill sites petitioners could not eliminate or significantly reduce their capital spending for a long period of time without hurting their business or possibly going out of business petitioners were thinly capitalized and heavily leveraged during the years in issue largely because they borrowed large amounts from liibv before and during the years in issue petitioners' cash-flow during the years in issue petitioners' free cash-flow earnings before interest taxes depreciation and amortization ebitda - capital expenditures capex for the years in issue17 was negative as follows lti lii dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date petitioners did not have enough free cash-flow to pay a principal and interest due on the liibv advances unless petitioners stopped buying other companies and reduced other capital expenses by percent and b principal due over years even if they stopped making all capital expenditures petitioners and their companies did not have enough cash- flow during the years in issue to repay liibv's advances to them that are at issue here lii had negative free cash-flows during the years in issue largely because it and its subsidiaries were expanding petitioners could not repay in installments or pay lii's free cash-flow was a positive dollar_figure for its fiscal_year the balloon payment due in as required by the agreements between themselves and liibv petitioners' tangible net_worth and financial ratios for the years in issue lti or lii guaranteed repayment of advances from liibv and commercial banks to transit tree and lwsi financial statements for those companies for the years in issue unaudited for lii for the year ending date show the following tangible net_worth omitted lii big_number big_number big_number big_number quick ratio1 dollar_figure dollar_figure current ratio1 dollar_figure dollar_figure debt equity ratio dollar_figure dollar_figure dollar_figure dollar_figure liabilities equity dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure liab tang n w dollar_figure dollar_figure dollar_figure n a lti tangible net_worth big_number big_number big_number big_number omitted quick ratio dollar_figure dollar_figure dollar_figure dollar_figure current ratio dollar_figure dollar_figure dollar_figure dollar_figure debt equity ratio dollar_figure dollar_figure dollar_figure dollar_figure liabilities equity dollar_figure dollar_figure dollar_figure dollar_figure liab tang n w dollar_figure dollar_figure n a n a current ratio is current_assets cash and equivalents receivables and inventories divided by current liabilities quick ratio is cash and equivalents and receivables or current_assets less inventories divided by current liabilities see carmichael et al accountant's handbook sec at dollar_figure 7th ed petitioners' competitors in the waste services industry during and generally had debt to equity ratios below to lti's long-term debt equity and debt to equity ratios for years ending from date to date were as follows in thousands long-term year debt equity equity ratio debt to dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure financial ratios for transit and tree for the years in issue were as follows transit tangible net_worth big_number big_number big_number big_number omitted quick ratio dollar_figure dollar_figure dollar_figure dollar_figure current ratio dollar_figure dollar_figure dollar_figure dollar_figure debt equity ratio dollar_figure dollar_figure dollar_figure dollar_figure liabilities equity dollar_figure dollar_figure dollar_figure dollar_figure liab tang n w n a n a n a n a tree tangible net_worth - big_number big_number big_number omitted quick ratio - dollar_figure dollar_figure dollar_figure current ratio - dollar_figure dollar_figure dollar_figure debt equity ratio - dollar_figure dollar_figure dollar_figure liabilities equity - dollar_figure dollar_figure dollar_figure liab tang n w - dollar_figure n a n a petitioners' ratios for earnings before taxes ebit to interest and ebitda minus capex to interest for the years in issue unaudited for lii for the year ending date are as follows lii ebit interest dollar_figure dollar_figure dollar_figure ebitda minus capex interest dollar_figure lti ebit interest dollar_figure dollar_figure dollar_figure dollar_figure ebitda minus capex interest the ratios of ebit to interest for transit and tree for the years in issue were as follows transit dollar_figure dollar_figure dollar_figure dollar_figure tree - dollar_figure dollar_figure dollar_figure i bank loan sec_1 debt to equity ratios required by banks petitioners' ability to borrow from commercial lenders was limited by leverage ratios and other covenants included in the loan agreementsdollar_figure the maximum that petitioners could borrow under all of their commercial loan agreements without special approval by the bank was the amount of debt that would not increase their debt to equity ratio to more than to ltl lti lii and lwsi had commercial loan agreements which required them as the borrower or the guarantor to have debt to equity ratios of to or less in the taxable years in issue the gsx acquisition caused lii to be highly leveraged which the banks could waive the debt to equity ratio limit prevented lii from obtaining additional financing from commercial lenders transit transit had no loans from unrelated lenders during the years in issue lwsi during the years in issue lwsi had a dollar_figure-dollar_figure million revolving loan agreement with rbc portland oregon branch on date lwsi and lwsl agreed to a joint revolving loan from rbc which combined their existing credit agreements and increased the credit line to dollar_figure million and later to dollar_figure million lwsi's loan agreements with rbc included conventional covenants representations warranties and security provisions lii guaranteed the rbc loans to lwsi rbc required lii to have a total debt to equity ratio of no greater than to and a working_capital ratio current_assets over current liabilities of no less than to tree before lti acquired tree's stock tree then monroe had a term credit agreement with chase for dollar_figure to dollar_figure million the terms of tree's loan agreement with chase were considerably less favorable than those with liibv tree's loan agreement with chase included conventional covenants representations warranties and security provisions chase secured the loan to tree with tree's assets tree agreed to maintain minimum leverage ratios current ratios and interest coverage ratios19 and to meet minimum cash-flow requirements j comparison of terms governing advances from liibv and bank loan sec_1 similarities between bank loans and liibv advances the bank loans and liibv advances for the years in issue were in writing all were for general corporate purposes or acquisition of other businesses all had some representations and warranties to the bank or liibv about financial conditions of the recipient all required corporate existence and authority punctual payments some type of periodic reporting and notice of default all imposed limitations on further encumbering any security all treated nonpayment incorrect or false representations noncompliance with material terms and conditions insolvency or bankruptcy and other similar events as a default most had cross-default clauses and acceleration clauses most were guaranteed by a parent all allowed prepayment without penalty differences between bank loans and liibv advances bank loans always had borrowing limits the liibv advances were generally not limited banks lent less than liibv advanced interest coverage ratios relate the financial charges of a firm to its ability to service them an interest coverage ratio is earnings before interest and taxes net of non-cash expenses such as depreciation and amortization ebitda divided by interest_expense this ratio is one measure of a company's ability to pay interest half of the liibv advances were more than dollar_figure million but most of the bank loans were substantially less than dollar_figure million bank loans were generally for a 5-year period and no bank loan had a demand feature liibv advances were generally not limited to a fixed period and generally had demand features liibv generally did not require petitioners to make quarterly or semiannual payments of principal but did allow balloon payments banks required quarterly or semiannual payments of principal and did not allow balloon payments banks required minimum debt to equity and current_assets to current liabilities ratios liibv generally did not the guaranties differed in that the banks required the guarantors to post collateral and to meet financial requirements liibv did not only bank loans had negative covenants that limited the use of the borrowed funds or placed limitations on a change_of the borrower's business or on asset dispositions liibv advances did not bank loans generally had more covenants and warranties relating to the borrower's legal status and activities eg compliance with erisa and securities laws than liibv advances banks treated material adverse changes in the borrower's operations or financial condition certain judgments and liquidation dissolution or winding up of the borrower's business as events of default liibv did not k audit of ltl by canadian tax authorities canadian income_tax authorities audited ltl for and ltl wrote that its u s subsidiaries used funds that it advanced to them to provide capital and that those funds became part of the permanent capital of the company ltl said that the advances provided about percent of the total capital of laidlaw in and ltl said that if it were to incur a loss on a loan to a subsidiary it would not be allowed to deduct the loss as a bad_debt ltl said laidlaw inc acts as a conduit in providing fund sec_3 for its operating subsidiaries the funds are used by the subsidiaries as working_capital and for capital acquisitions without these funds the subsidiaries would be seriously undercapitalized the loans are in the nature of capital contributions to the subsidiaries a contentions of the parties ii opinion the sole issue for decision is whether payments totaling dollar_figure from petitioners' subsidiaries to liibv during the years in issue are deductible as interest under sec_162 and sec_163 respondent determined and contends that petitioners may not deduct the payments in dispute as interest because the liibv advances to transit tree and lwsi were capital contributions and not loans petitioners contend that the amounts in dispute are deductible as interest under sec_162 and sec_163 because the liibv advances were debt and because the amounts at issue were interest in substance and form respondent's determination is presumed to be correct and petitioners bear the burden_of_proof rule a 290_us_111 b loans vs capital contributions the u s court_of_appeals for the fifth circuit the circuit to which these cases are appealable has identified nonexclusive factors to be considered in deciding whether advances are debt or equity 464_f2d_394 5th cir those factors are the name given to the certificate evidencing the indebtedness the presence or absence of a fixed maturity_date the source of payments ie whether the recipient of the funds can repay the advance with reasonably anticipated cash-flow or liquid_assets whether the provider of the funds has the right to enforce payment whether the provider of the advance gains an increased right to participate in management the status of the contribution in relation to regular creditors the intent of the parties whether the recipient of the advance is adequately capitalized whether there is an identity of interest between the creditor and the shareholder source of interest payments ie whether the recipient of the funds pays interest from earnings the ability of the corporation to obtain loans from outside lending institutions the extent to which the recipient used the advance to buy capital assets and whether the recipient repaid the funds on the due_date mixon factors id see also 725_f2d_307 5th cir 561_f2d_572 5th cir 462_f2d_712 5th cir affg tcmemo_1970_182 414_f2d_844 5th cir 411_f2d_818 5th cir 318_f2d_38 5th cir affg tcmemo_1962_10 97_tc_579 we decide how much weight to give to each of these factors based on the facts and circumstances of each case estate of mixon v united_states supra see 326_us_521 our task is not to count factors but to evaluate them slappey drive indus park v united_states supra pincite c substance vs form a payment for which a taxpayer seeks a deduction must have economic_substance 293_us_465 31_f3d_117 3d cir 103_tc_29 the substance of a transaction and not the form controls especially where the nominal debtor and the nominal creditor are jointly controlled 407_f2d_1121 4th cir affg on this issue vacating and remanding tcmemo_1967_187 if a transaction is controlled by related entities the form and labels used may not signify much because the parties can mold the transaction to their will see 93_tc_382 petitioners contend that the transactions at issue were negotiated and executed at arm's length and that ltl and degroote and his management team did not control liibv and petitioners we disagree that the transactions were at arm's length degroote and his management team controlled all of the laidlaw entities including petitioners and liibv petitioners contend that liibv lent money to petitioners that it had received as interest_income under separately negotiated arm's-length transactions we disagree the ltl management group controlled petitioners and liibv the existence of a common chair directors officers and core management team and the fact that there were related entities with interlocking directorates all indicate that the transactions at issue were not negotiated at arm's length degroote and his management team developed and implemented an elaborate plan to transfer funds between the laidlaw entities for example by letter dated date haworth directed liibv to change the terms governing the advances to u s subsidiaries and make those changes effective as of date liibv did exactly what haworth directed liibv could have sued but did not to enforce the agreements liibv repeatedly extended the due_date for payments liibv returned most of the money to petitioners on the same day that it received payments from petitioners these facts show that liibv did what ltl and degroote and his management team wanted and did not deal at arm's length petitioners contend that the fact that the public owned percent of the stock of lii shows that lii dealt at arm's length with liibv we disagree the public owned percent of lii stock before date but did not own any lii stock thereafter degroote and his core management team controlled petitioners throughout the years in issue petitioners contend that degroote sought independent directors and that ferrill was independent petitioners point out that ferrill convinced degroote to increase the repurchase price of publicly-owned lii stock and that ferrill was on a special committee to review financing proposals to pay for the gsx acquisition which petitioners contend shows that ferrill is independent we disagree that these facts establish that the laidlaw entities dealt at arm's length degroote loyalists controlled the laidlaw entities including boards of which ferrill was a member petitioners point out that liibv had foreign directors this fact does not convince us that petitioners dealt with liibv at arm's length haworth's date letter to liibv the date minutes of liibv's board_of directors and the entire record show that liibv followed degroote's and his core management team's instructions petitioners point out that the liibv board revised some of the documents that haworth and cairns had authored for example haworth changed the grid system promissory note required by his date letter to liibv despite this the foreign directors were clearly subordinate to degroote and his management team we conclude that petitioners liibv and ltl acted in concert with degroote and his core management team and not at arm's length the form and the labels used for the transaction may signify little when the parties to the transaction are related 95_tc_257 49_tc_575 the fact that the dealings between lti lii and their subsidiaries and liibv were not at arm's length requires that we give less weight to the mixon factors relating to the form of the transaction than to substance see 293_us_465 texas farm bureau v united_states f 2d pincite estate of mixon v united_states supra pincite tyler v tomlinson supra pincite road materials inc v commissioner supra pincite d the mixon factor sec_1 the name given to the certificates evidencing the advances the name given to the certificates evidencing the advances suggests whether advances are debt or equity estate of mixon v united_states supra pincite the labels on the documents evidencing the advances at issue say that they are debt however an attempt to characterize a transaction by its labels may not be well taken in light of the facts and circumstances of the case id pincite labels cannot change equity to debt gregory v helvering supra estate of mixon v united_states supra this factor favors treating the liibv advances to petitioners as debt but as stated at par ii-c above we give less weight here to the form than to the substance of the transaction the presence or absence of a fixed maturity_date the presence of a fixed maturity_date can indicate that an advance was debt estate of mixon v united_states supra pincite however the right to enforce maturity dates may be meaningless if the parties do not expect the recipient to repay 41_tc_706 affd in part modified in part and remanded 348_f2d_1006 6th cir see slappey drive indus park v united_states f 2d pincite n 409_f2d_904 n 5th cir postponing maturity dates for prolonged periods suggests that the nominal lender does not intend to require repayment and that the transfers are equity slappey drive indus park v united_states supra harlan v united_states supra foresun inc v commissioner supra most of the agreements had fixed maturity datesdollar_figure however liibv's directors did not intend to request repayment liibv continually extended and never enforced loan maturity dates the fixed maturity dates in the documents appear to be window dressing to make the form of the transaction look like debt we give more weight to the substance of the transactions than to the fact that the documents provided for fixed maturity dates tyler v tomlinson supra pincite we are not bound by the language of an agreement if it is at odds with the substance of the transaction 435_us_561 tyler v tomlinson supra pincite the laidlaw entities including liibv and petitioners adhered to the form of the contracts by postponing maturity dates but did not adhere to the maturity dates in substance the initial loan agreements with liibv provided for a fixed maturity_date of date the as of date agreements changed the fixed maturity_date to payment on demand provision for payment on demand without a fixed maturity some agreements were demand loans with no maturity dates date may indicate that an advance is equity estate of mixon v united_states supra pincite 433_f2d_1097 5th cir petitioners contend that this factor should not weigh against them merely because they refinanced the liibv loans petitioners contend that refinancings are a common banking practice petitioners rely on 53_tc_451 we disagree in green bay structural steel we decided that refinanced subordinated notes were bona_fide indebtedness for which the taxpayer could deduct interest that is not the case here also there was no evidence that there was a circular flow of funds in green bay structural steel see par ii-d-10 below petitioners contend that the payment on demand feature does not suggest that the advances were equity here because the liibv directors were independent from ltl and they controlled whether a demand for payment would be made we disagree as discussed at par ii-c above this factor supports treating the liibv advances to petitioners as equity the source of payments ie whether the recipient of funds can repay the advance with reasonably anticipated cash-flow or liquid_assets an advance is more likely to be equity if the recipient does not have liquid_assets or reasonably anticipated cashflow from which to repay estate of mixon v united_states supra pincite 89_tc_816 petitioners contend that they had enough cash and liquid_assets to pay interest or principal on the dollar_figure that they owed to liibv on date and to continue operations petitioners contend that they had ebitda of dollar_figure billion and capital contributions of dollar_figure million less interest payments to liibv and banks of dollar_figure billion for a total cash-flow of dollar_figure billion to repay the dollar_figure we disagree petitioners' liquid_assets and cash-flow were insufficient to pay the interest or the principal balance lti's and lii's cash-flow ebitda - capex and ebitda - capex interest for each of the years in issue were negative from negative dollar_figure to negative dollar_figure petitioners could not repay the advances with their liquid_assets transit from to and tree in and had negative tangible net_worth by the last year in issue lii's tangible net_worth was negative dollar_figure and lti's tangible net_worth was negative dollar_figure petitioners allege that use of ebitda minus capex as a measure of available cash-flow is incorrect because petitioners could defer spending capital we disagree to repay this factor is somewhat anomalous because most loans are repaid out of earnings 464_f2d_394 n 5th cir dollar_figure of principal from date to date and to pay interest petitioners would have had to stop buying companies and capital assets it would be difficult or impossible for lti or lii to survive if they significantly reduced or eliminated their capital spending petitioners contend that they had many sources from which to repay liibv petitioners contend that they could have sold tangible and intangible eg licenses permits and goodwill assets or refinanced the liibv loans with their operational cash-flow this argument misconstrues this factor which requires that we consider whether petitioners could repay the advances with reasonably anticipated cash-flow or liquid_assets petitioners sold their solid_waste business in for dollar_figure billion and bought a health transportation business petitioners contend that this sale shows that their intangible assets had substantial value during the years in issue this argument is unconvincing even if petitioners' intangible assets had substantial value during the years in issue we doubt that petitioners could have operated their business without those assets petitioners contend that they could have extended the due dates for repaying the dollar_figure and that they did not need to repay that amount in years petitioners point out that robert t jacobs jacobs their banking expert testified that it was not unusual during the 1980's to extend loans for year terms for leveraged buyouts we are not convinced by that testimony first petitioners' commercial loans during the years in issue were generally for years second leveraged buyouts typically require the borrower to provide a security_interest in its assets and are subject_to financial covenants which impose severe restrictions unlike the liibv advances this factor supports treating the liibv advances to petitioners as equity whether the provider of the funds has the right to enforce payment of principal and interest a definite obligation to repay an advance suggests that the advance is a loan estate of mixon v united_states supra see 322_f2d_827 5th cir the documents evidencing the liibv advances showed that liibv had a right to enforce payment of principal and interest petitioners contend that these loan agreements are significant because they were legally binding we disagree because liibv and petitioners did not enforce any of the loan agreements the fact that the agreements may have been legally binding counts for little if as here the parties understood that they would never be enforced as discussed at par ii-d-3 above the right to enforce payment may be meaningless if the parties do not expect the recipient to repay this factor supports treating the liibv advances to petitioners as equity whether the provider of the advance gains an increased right to participate in management if as a result of an advance of funds the provider of the funds has an increased right to participate in the management of the recipient then it is acting more like a shareholder than a creditor estate of mixon v united_states supra pincite the documents evidencing the advances did not give liibv any right to participate in the management of the borrowers or the guarantors however this would have been unnecessary because ltl and its core management team already controlled liibv and petitioners this factor is neutral the status of the contribution in relation to regular creditors whether an advance is equal or subordinate to the claims of regular corporate creditors affects whether the taxpayer was dealing as a shareholder or creditor estate of mixon v united_states supra petitioners point out that haworth testified that liibv did not subordinate or postpone petitioners' repayment to it petitioners contend that the liibv loans to transit and tree guaranteed by lti were not subject_to subordination or postponement agreements petitioners contend that although ltl entered into postponement agreements in favor of rbc and bbc in date these agreements did not affect liibv's legal rights under its loans to lwsi petitioners contend that the postponement agreements were not subordination agreements under canadian law because the intent of the parties in entering into the agreements was not to subordinate ltl's rights to the rights of rbc bbc or any other third-party creditor liibv was not a party to the postponement agreements the parties did not intend the agreements to be subordination agreements and the postponement agreements were not enforceable as unregistered securities petitioners' arguments do not convince us to disregard the postponement agreements for purposes of applying this factor the postponement agreements were effective immediately and provided that canadian law applied ltl signed on behalf of its subsidiaries and agreed to make transfers deliver assignments and documents and do all acts necessary to implement the agreements petitioners' commercial banks relied on the agreements petitioners point out that e alan peters peters petitioners' canadian banking law expert testified that the postponement agreements were not subordination agreements under canadian law however peters also testified that the postponement agreements were enforceable under canadian law and that they subordinated one creditor's right to payment to that of another creditor petitioner contends that the postponement agreements had less effect than inchoate subordination agreements petitioners make too much of this point because the postponement agreements even if inchoate increased liibv's risk see 367_f2d_980 5th cir failure to demand timely repayment effectively subordinates intercompany debt to the rights of other creditors who receive payment in the interim 97_tc_579 inductotherm indus inc v commissioner tcmemo_1984_281 affd without published opinion 770_f2d_1071 3d cir liibv's postponement of repayments by petitioners effectively subordinated what petitioners contend is debt to liibv the question before us is whether the advance has a status equal or inferior to the claims of a regular corporate creditor estate of mixon v united_states supra we conclude that the postponement agreements and the effective subordination as a result of failing to demand repayment made the obligations to repay liibv inferior to the claims of petitioners' regular corporate creditors thus this factor supports treating the liibv advances to petitioners as equity intent of the parties the intent of the parties is important in deciding whether payments are debt or equity petitioners contend that they intended their payments to liibv to be interest petitioners rely primarily on the evidence showing the form they used for the transactions at issue more weight is given to objective facts than to stated intent in re 742_f2d_1311 11th cir the court_of_appeals for the fifth circuit has said primary reliance upon subjective indications of intent is simply not an effective way of resolving the debt versus equity problem in a land of hard economic facts we cannot root important decisions in parties' pious declarations of intent texas farm bureau v united_states f 2d pincite thus to reveal a taxpayer's intent we must consider not only the pronouncements of the parties but also the circumstances surrounding the transaction tyler v tomlinson f 2d pincite petitioners referred to the advances as loans and surely wanted the advances to be treated as loans however that is not the same as intending the advances to be loans despite petitioners' worsening finances liibv made large advances extended the terms for payment and did not seek security in the written agreements petitioners did not intend in substance to pay interest they intended liibv to advance funds whenever interest was due petitioners intended liibv to continue to advance funds with no expectation that petitioners would repay ltl represented to canadian tax officials that the loans are in the nature of capital contributions this factor supports treating the liibv advances to petitioners as equity whether the recipient of the advance is adequately capitalized a capitalization of petitioners inadequate capitalization strongly suggests that an advance is equity if a the debt to equity ratio was initially high b the parties realized that it would likely go higher and c the recipient of the funds used a substantial part of the funds to buy capital assets and to meet expenses needed to begin operations estate of mixon v united_states supra pincite 375_f2d_36 5th cir courts generally consider a borrower's debt to equity ratio and other financial data in deciding if it is thinly capitalized see eg tyler v tomlinson supra pincite the gsx purchase made petitioners' debt to equity ratio high during the first year in issue which ended date petitioners contend that they were not thinly capitalized they contend that both their and respondent's experts testified that they were not thinly capitalized and that their financial condition was as good as their competitors we disagree petitioners' debt to equity ratio worsened after buying gsx because they continued to receive advances from liibv petitioners used most of the advances from liibv to pay capital expenses such as to acquire more businesses theresa poppei poppei petitioners' expert and david n fuller fuller respondent's expert testified about petitioners' value during the years in issue petitioners' other experts used poppei's values and conclusions to evaluate petitioners' financial condition including capitalization poppei testified that lii's financial performance was better than wmi's and bfi's however her peer group financial performance charts show that wmi and bfi performed better financially than petitioners did these charts are corroborated by petitioners' credit analyst carol verschell who said in her expert report that the debt to equity ratios for bfi and wmi were superior to petitioners' b use of fair market values to compute debt to equity ratios petitioners contend that we should use fair market values and not book values to compute debt to equity ratios petitioners point out that jacobs testified that there is an increasing focus on market_value of equity versus book equity in analyzing capital structure especially in the leveraged_buyout market and that he concluded that petitioners were adequately capitalized jacobs also testified that investment bankers provided funds for highly-leveraged transactions based on cash- flow we disagree as discussed at pars i-h-2 and ii-d-3 above petitioners' cash-flow was poor the leverage ratios and coverage ratios in petitioners' loan agreements were based on book values none of the loan documents stated that the leverage or coverage ratios were based on fair market values banks which made commercial loans to petitioners generally determined financial ratio requirements by referring to the book values of the laidlaw borrowers and guarantors petitioners contend that it is well established that a borrower's debt to equity ratio is based on the fair_market_value of its assets citing 433_f2d_1097 5th cir we disagree with petitioners' reading of dillin in that case the fund recipient's debt to equity ratio was to based on book_value and to based on fair_market_value the court_of_appeals for the fifth circuit affirmed the district court's decision that the advance was equity even if we considered fair_market_value debt to equity ratios petitioners fare no better because their debt to equity ratios were worse than those of their competitors using either book or fair market values see also slappey drive indus park v united_states f 2d pincite ndollar_figure discussing but not deciding whether fair market values are relevant in deciding whether capitalization is adequate c whether to consider only debt and equity related to capital assets to start operations petitioners contend that in applying this factor estate of mixon v united_states supra pincite requires that we consider only debt and equity related to capital assets needed to start operations we disagree estate of mixon v united_states supra did not involve the start of an operation it involved advances to a bank that had suffered a large embezzlement loss courts consider capital costs other than costs to start a business in deciding whether a corporation is inadequately capitalized e g plantation patterns inc v commissioner f 2d pincite tyler v tomlinson f 2d pincite c m gooch lumber sales co v 49_tc_649 foresun inc v commissioner t c pincite d debt to equity ratios of lti and lii as guarantors petitioners contend that we should take into account lti's and lii's debt to equity ratios because they were guarantors even if we agreed it would not affect our analysis lti's debt to equity ratios were dollar_figure for dollar_figure for and dollar_figure for lti's debt to equity ratio averaged dollar_figure and exceeded to for each of the years in issue lii's debt to equity ratios were dollar_figure for dollar_figure for and dollar_figure for lii's debt to equity ratio averaged dollar_figure and exceeded to for the last of the years in issue lti's and lii's debt to equity ratios generally worsened each year in issue petitioners point out that michael j kennelly kennelly petitioners' accounting expert stated that lti's and lii's debt to equity ratios were acceptable however he used incorrect assumptions in his debt to equity ratio calculations kennelly relied on poppei's conclusions of value we are not persuaded by poppei's conclusions poppei unrealistically assumed that petitioners would have zero capital expenditures_for landfills and buildings during the years that she considered we believe that assumption is unrealistic because waste companies must incur a substantial amount of capital expenditures to develop landfills and acquire other assets in the normal course of operations poppei's market_value approach erroneously assumed lii's invested capital would increase by percent in the year ending date while the invested capital of wmi decreased percent and bfi decreased percent fuller's calculations were also incorrect because he should have applied but did not apply a minority discount for lii's minority interest which poppei properly did he did not compute financial ratios for lii and his ratios for lti did not include adjustments for the lii minority interest e conclusion we conclude that petitioners were thinly capitalized this factor supports treating the liibv advances to petitioners as equity identity of interest between creditor and shareholder if advances by shareholders are proportionate to their stock ownership the advances are more likely to be equity estate of mixon v united_states supra pincite 377_f2d_291 5th cir 30_tc_563 petitioners contend that this factor supports treating the liibv advances to them as debt because liibv did not own any stock of petitioners we disagree the fact that liibv did not own stock of petitioners is insignificant because ltl through degroote and his core management team controlled petitioners and liibv see plantation patterns inc v commissioner supra foresun inc v commissioner supra petitioners contend that the liibv advances were freely transferable they rely on tomlinson v corp supra pincite in which the court_of_appeals for the fifth circuit said that if a debenture is freely transferable the proportional participation and control factor does not apply even if petitioners were correct on this point the result would be that we would treat this factor as neutral petitioners contend that this factor should be given little weight with respect to lwsi before date because about half of lii's shares were then publicly held we disagree that the fact that some of lii's stock was publicly held helps petitioners first lii's directors had reason to approve the liibv advances because lii could not get financing from commercial lenders with terms more favorable to lwsi and lii than they could get from liibv second lii's brief period with minority shareholders and independent directors did not mean it dealt with liibv at arm's length this factor is neutraldollar_figure source of interest payments ie whether the recipient of the funds pays interest from earnings payment of interest by the recipient of an advance suggests that a transfer is debt estate of mixon v united_states supra petitioners contend that they paid all of the interest due to liibv in the amounts and on the dates required by the loan agreements and promissory notes and that they paid the interest at issue we disagree liibv usually paid one of the three operating companies transit tree and lwsi on the same day and often in the same amount of the payments that liibv had received that day petitioners' payments to liibv did not change petitioners' financial position because liibv immediately returned the vast majority of funds to petitioners as interest reinvestment loans in substance petitioners paid interest to liibv at most sporadically because funds flowed in a carefully orchestrated circledollar_figure we could also conclude that this factor supports treating the liibv advances to petitioners as equity because liibv and petitioners are indirectly held by ltl and thus percent of the advances came from petitioners' 100-percent owners this suggests that liibv and petitioners had an identity of interest 64_tc_632 affd 549_f2d_414 6th cir see 592_f2d_1251 5th cir discussing attribution_rules of sec_318 respondent relied on these facts in arguing that sec_267 applies petitioners did not dispute respondent's contention that there was a circular flow of funds transit's and lwsi's payments to liibv which they contend are interest are similar to the payments in 873_f2d_879 5th cir affg tcmemo_1988_72 see also 820_f2d_1543 9th cir affg tcmemo_1986_23 612_f2d_1139 9th cir 87_tc_970 86_tc_1326 affd 113_f3d_670 7th cir 73_tc_1163 affd 673_f2d_1062 9th cir in that the payments did not change petitioners' economic status petitioners contend that these cases are indistinguishable from nestle holdings inc v commissioner tcmemo_1995_441 we disagree the taxpayer in that case paid interest and reduced its overall indebtedness during the years in issue and its financial condition was improving here petitioners postponed interest payments used debt to finance interest payments and continued to increase their indebtedness in addition the funds recipient in nestle unlike petitioners was not highly leveraged had reasonably anticipated significant cash-flows adequate to pay interest and principal and had liquid_assets which it would use to reduce its indebtedness petitioners contend that their interest reinvestment loans were merely a device to help liibv comply with dutch tax rulings we disagree whether or not the interest reinvestment loans had that effect they meant that in substance petitioners paid no interest to liibv this factor supports treating the liibv advances to petitioners as equity ability of the corporation to obtain loans from outside lending institutions if a corporation can borrow money from outside sources when it receives a transfer of funds the transfer is more likely to be debt estate of mixon v united_states supra pincite tomlinson v corp supra petitioners contend that they could have borrowed dollar_figure from outside sources during the years in issue on commercially reasonable terms to support their position petitioners cite the testimony of jacobs petitioners' expert hollis w rademacher rademacher and three letters from investment bankers rademacher testified that a bank would not have required the loans to be secured but that a negative pledge or prohibition against other indebtedness for borrowed money would have sufficed in contrast respondent's expert filmore g enger jr enger testified that security would be very important for loans of this magnitude we think enger's view was more realistic generally speaking creditors avoid subjecting funds to the risk of the borrower's business as much as possible and seek a reliable return while shareholders take that risk and hope for a return from the business' success slappey drive indus park v united_states f 2d pincite 318_f2d_695 4th cir affg tcmemo_1962_194 rademacher's position would subject the creditor to undue risk jacobs testified that it would have been possible for petitioners to get large loans however he said that loans this size would require security because petitioners were highly leveraged he cited examples of large_bank loans made to highly- leveraged companies during the years in issue however those examples are not compelling here because those loans were to companies that were much larger than petitioners and they included various security arrangements including guaranties as here jacobs concluded that it was not clear that lti and lii could have borrowed as much from commercial banks as they received from liibv he said they might have been able to borrow large amounts if they first had a public offering of subordinated debt petitioners contend that enger testified that petitioners could have obtained bank financing in the amounts that liibv advanced to petitioners we disagree enger testified that petitioners could not obtain bank financing from commercial lenders on terms comparable to the liibv agreements and could obtain financing only by using equity and subordinated and senior indebtedness petitioners contend that the three investment bankers' proposals show that they could have reasonably obtained dollar_figure we disagree the investment bankers did not propose to raise dollar_figure dean witter proposed to use subordinated notes to raise dollar_figure million bear stearns proposed to raise dollar_figure million dollar_figure million subordinated debt dollar_figure million stock sale and dollar_figure million convertible subordinated debentures donaldson lufkin jenrette proposed to raise up to dollar_figure dollar_figure million from common_stock dollar_figure million from convertible debentures and dollar_figure million from subordinated debt the investment bankers' proposals relied on equity financing which petitioners could not do petitioners contend that the debt to equity ratios in their loan agreements with the banks were not important because they were waivable we disagree even if a term in the written agreements could be waived that does not make that term unimportant petitioners contend that rbc tdb and fnbc would have lent them dollar_figure petitioners rely on degroote's testimony that he had good relations with those banks degroote testified that commercial lenders inundated ltl with offers to lend petitioners funds and that rbc tdb and fnbc had banking relationships with ltl his general testimony on this point does not convince us that they would have lent petitioners as much as liibv did haworth testified that petitioners could have borrowed money from commercial lenders based on petitioners' regular contacts with ltl's banks rademacher and jacobs testified that they would have lent as much money to petitioners as liibv did the objective evidence does not corroborate their testimony on this point petitioners' loans from commercial banks totaled much less than dollar_figure and were on terms substantially less favorable than the agreements accompanying petitioners' advances from liibv petitioners could have borrowed some money from outside lenders however we do not think that they could have borrowed dollar_figure or that they could have done so on terms close to the favorable terms that they received from liibv this factor supports treating the liibv advances to petitioners as equity the extent to which the recipient used the advance to acquire capital assets a corporation's use of cash advances to acquire capital assets suggests that an advance is equity estate of mixon v united_states f 2d pincite use of an advance by an ongoing business to expand its operations eg by acquiring an existing business suggests that the advance is equity plantation patterns inc v united_states f 2d pincite tyler v tomlinson f 2d pincite petitioners used most of the advances from liibv to expand their operations especially by acquiring other companies eg gsx petitioners told canadian tax authorities that ltl's advances to u s subsidiaries through liibv were capital investments which formed a part of the subsidiaries' permanent capital petitioners contend that this factor applies only to capital expenses for the initial operations of a business petitioners rely on slappey drive indus park v united_states supra pincite most of the advances in that case were used to finance the initial operations of a business id however the court_of_appeals for the fifth circuit did not hold in that case that an advance must be used to buy capital assets for a new business for it to be treated as equity this factor supports treating the liibv advances to petitioners as equity whether the recipient repaid the funds on the due_date the failure of a corporation to repay principal amounts on the due_date indicates that advances were equity estate of mixon v united_states supra see slappey drive indus park v united_states supra pincite liibv repeatedly deferred and extended the vast majority of principal payments petitioners contend that extending the due_date is the same as repaying on the due_date petitioners cite 61_tc_367 and c m gooch lumber sales co v commissioner t c pincite those cases differ from the instant case litton bus sys inc v commissioner supra differs because in that case the recipient of funds continuously repaid principal which substantially reduced the net debt id pincite in litton bus sys we found a reasonable expectation of repayment not present in the instant cases petitioners' account balances increased throughout the years in issue and liibv continued to make advances to petitioners despite their eroding financial conditions and their inability to repay the advances outstanding within a reasonable_time period see 349_f2d_677 5th cir modifying and affg tcmemo_1963_255 322_f2d_725 3d cir affg tcmemo_1962_132 284_f2d_723 n 2d cir affg tcmemo_1959_101 in c m gooch lumber sales co v commissioner supra pincite the parties had an arrangement which provided for mutually offsetting business dealings but assured repayment of principal we found that until date the advances were debt but after that date repayment was unlikely and the advances were equity id here there was no assured repayment during the years in issue this factor supports treating the liibv advances to petitioners as equity e other factor sec_1 issuance of debt for cash petitioners contend that the fact that transit tree and lwsi transferred cash to liibv instead of stock supports treating the liibv advances to petitioners as debt petitioners cite 146_f2d_466 7th cir debentures sold to shareholders in exchange for credit of dividends_paid were not debt revg 1_tc_457 revd 326_us_521 we disagree the court_of_appeals for the seventh circuit held in commissioner v john kelley co supra that the fact that the taxpayers did not exchange cash for debentures is a factor indicating that an advance is equity id pincite however the court_of_appeals for the seventh circuit did not state that the converse is true ie that if the recipient of funds received any cash the transaction is a loan the fact that liibv transferred cash to petitioners is not convincing evidence that the advances were debt this factor is neutral reasonable expectation of repayment a reasonable expectation of repayment by the provider of an advance when the advance is made suggests that the advance is debt 248_f2d_399 2d cir remanding tcmemo_1956_137 c m gooch lumber sales co v commissioner supra pincite nestle holdings inc v commissioner tcmemo_1995_441 petitioners contend that liibv reasonably expected petitioners to repay all of the loans based on their financial conditions we disagree liibv's directors did not expect to be repaid or intend to request repayment this factor suggests treating the liibv advances to petitioners as equity absence of conversion rights petitioners point out that they had no right to convert the creditor's loans to stock of the debtor and contend that this suggests that the advances were not equity citing revrul_83_ 1983_2_cb_40 notice_94_47 1994_1_cb_357 notice_94_48 1994_1_cb_357 this factor is not significant because ltl owned and controlled petitioners and liibv ltl had the power to cause liibv to convert advances to petitioners to stock this factor is neutral f conclusion the factors that relate to the form of the transaction support treating the liibv advances to petitioners as debt the factors relating to substance support treating the liibv advances to petitioners as equity the substance of the transactions is revealed in the lack of arm's-length dealing between liibv and petitioners the circular flow of funds and the conduct of the parties by changing the terms of the agreements when needed to avoid deadlines the laidlaw entities' core management group designed and implemented this elaborate system to create the appearance that petitioners were paying interest while in substance they were not we conclude that for federal_income_tax purposes the advances from liibv to petitioners for which petitioners claim to have paid the interest at issue are equity and not debt thus petitioners may not deduct the interest at issue for and to reflect concessions and the foregoing decisions will be entered under rule
